Dismissed and Opinion filed March 11, 2004








Dismissed and Opinion filed March 11, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01432-CV
____________
 
AMRON PROPERTIES, LLC, a Texas
corporation, 
and JAVIED AJEFF@ AKHTAR, Appellants
 
V.
 
McGOWN OIL COMPANY, Appellee
 

 
On
Appeal from the 253rd District Court
Chambers
County, Texas
Trial
Court Cause No. 19904
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed September 5,
2003.  The notice of appeal was filed
December 4, 2003.  To date, the filing
fee of $125.00 has not been paid.  No
proper affidavit of indigence was filed with or before the notice of
appeal.  See Tex. R. App. P. 20.1.  Therefore, on February 12, 2004, the Court
issued an order stating that unless appellants paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  




In addition, the information on file with this court does not
list an attorney of record for appellant, Amron Properties, LLC, a Texas
corporation.  While a non-lawyer
corporate officer may perform a ministerial task necessary to perfect an
appeal, see Kunstoplast of America, Inc. v. Formosa Plastics Corp., USA,
937 S.W.2d 455, 456 (Tex. 1996), a corporation may be represented only by a
licensed attorney in the prosecution of its appeal.  See Moore v. Elektro‑Mobil Technik
GmbH, 874 S.W.2d 324, 327 (Tex. App.CEl Paso 1994, writ denied).  In our February 12, 2004 order, the court
ordered that unless an attorney representing Amron Properties, LLC filed a
notice of representation in this appeal within fifteen days, the appeal as to
Amron Properties LLC would be dismissed.
The filing fee has not been paid, and appellants have not
responded to the Court=s order of February 12, 2004. 
No attorney has filed a notice of representation for Amron Properties,
LLC in this appeal.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 11, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.